     Case 1:20-cv-00543-NONE-EPG Document 43 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                               No. 1:20-cv-00543-NONE-EPG (PC)
12                        Plaintiff,                     ORDER CONCERNING NOTICE FOR
                                                         VOLUNTARY DISMISSAL
13            v.
                                                         (ECF No. 42)
14    F. VELASCO and T. WEBSTER,
15                        Defendants.
16

17          On April 16, 2021, Plaintiff William J. Gradford, a former pretrial detainee proceeding

18   pro se and in forma pauperis, filed a document entitled “Plaintiff request dismiss cases and all

19   pending other cases voluntar[i]ly claims and defendants.” (ECF No. 42). Plaintiff’s filing states

20   that Plaintiff “voluntarily dismiss[es]` this case all claims and defendants and resachedule

21   settlement conference note above Plaintiff does not name Trexiera as defendant, so the court will

22   not address the viability of a claim against Trexiera for retaliation as stated.”

23          Because Defendants have filed an answer, (ECF No. 19), and did not stipulate to the

24   voluntary notice, a plaintiff may dismiss this case under Rule 41(a) only upon with Defendants’

25   stipulation, Fed. R. Civ. P. 41(a)(1)(A)(ii), or upon a motion and court order, id. 41(a)(2). Accord

26   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (“Once the defendant serves an

27   answer or a motion for summary judgment, however, the plaintiff may no longer voluntarily

28   dismiss under Rule 41(a)(1), but must file a motion for voluntary dismissal under Rule 41(a)(2).
                                                         1
     Case 1:20-cv-00543-NONE-EPG Document 43 Filed 04/19/21 Page 2 of 2


 1   Unlike a Rule 41(a)(1) notice of dismissal, a Rule 41(a)(2) motion requires court approval.”

 2   (citations omitted)).

 3          A Rule 41(a)(2) motion for voluntarily dismissal “is addressed to the district court's sound

 4   discretion.” Stevedoring Serv. of Am. v. Armilla Intern. B.V., 889 F.2d 919, 921 (9th Cir.1989).

 5   “A district court should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a

 6   defendant can show that it will suffer some plain legal prejudice as a result.” Smith v. Lenches,

 7   263 F.3d 972, 975 (9th Cir.2001). “ ‘[L]egal prejudice’ means ‘prejudice to some legal interest,

 8   some legal claim, some legal argument.’ ” Id. at 976 (quoting Westlands Water Dist. v. United

 9   States, 100 F.3d 94, 97 (9th Cir.1996)).

10          Accordingly, Defendants are directed to file a response or statement of non-opposition to

11   the notice within fourteen (14) days of the date of this order. Alternatively, the parties may file a

12   stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

13
     IT IS SO ORDERED.
14

15      Dated:     April 19, 2021                               /s/
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
